Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 1 of 20




                    EXHIBIT "A"

                                                                    000004
                       Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 2 of 20




                   1   LEWIS BRISBOIS BISGAARD & SMITH LLP
                       JAMES D. FRASER, SB# 65840
                   2     E-Mail: James,Fraser@lewishrisbois.com                                      co
                       DAVID M. UCHIDA, SB# 232789
                   3     E-Mail: David.Uchida@lewisbrisbois.com
                       633 West 5'h Street, Suite 4000
                   4   Los Angeles, California 90071
                       Telephone: 213.250.1800
                   5   Facsimile: 213.250.7900

                   6 Attorneys for Defendant, LEVITON
                     MANUFACTURING CO., INC.
                   7

                   8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

                   9                                     COUNTY OF ALAMEDA

                  10

                  11 WILLIAM LIVERNOIS, an individual,                 CASE NO. RG18904408

                  12                     Plaintiff,                    DEFENDANT LEVITON
                                                                       MANUFACTURING CO., INC.'S
                  13            vs.                                    ANSWER TO PLAINTIFFS
                                                                       COMPLAINT
                  14 AIR & LIQUID SYSTEMS CORPORATION,
                     a subsidiary of AMPCO-PITTSBURGH                  Action Filed:   May 4, 2018
                  15 CORPORATION, individually and as                  Trial Date:     None Set
                     successor by merger to BUFFALO PUMPS,
                  16 INC., individually and successor in interest to
                     BUFFALO FORGE COMPANY; ALBAY
                  17 CONS 'RUCTION COMPANY; ALLIED
                     FLUID PRODUCTS CORP., individually and
                  18 as successor in interest to ALLIED PACKING
                     & SUPPLY, INC.; A.O. SMITH WATER
                  19 PRODUCTS CO.; ARMSTRONG
                     INTERNATIONAL, INC.; ARNTZ BROS.;
                  20 ARNTZ BUILDERS, INC.; ASBESTOS
                     CORPORATION LIMITED; AURORA
                  21 PUMP COMPANY; BASCO DRYWALL &
                     PAINTING CO.; BLACKMER PUMP
                  22 COMPANY; BRAND INSULATIONS, INC.;
                     BROADSPECTRUM DOWNSTREAM
                  23 SERVICES, INC. individually and as
                     successor in interest to TIMEC COMPANY,
                  24 INC. and THE INDUSTRIAL
                     MAINTENANCE ENGINEERING
                  25 CONTRACTING COMPANY; BURNHAM,
                     LLC as successor to BURNHAM
                  26 CORPORATION; BW/IP, INC., individually
                     and as successor in interest to BYRON
                  27 JACSON PUMP CO.; CARRIER
                     CORPORATION, individually and as
                  28 u e or-           .e. t t DAY
LEWIS
BRISBOIS
BISGAARD               48374322-2505.1
8431+.11H                    DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
AlleRMYS Al LAW
                                                                                                      000005
                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 3 of 20



                    1 COOLING SYSTEMS, BRYANT HEATING
                      & COOLING SYSTEMS and PAYNE
                    2 HEATING & COOLING SYSTEMS; CBS
                      CORPORATION, f/k/a VIACOMP, INC.,
                    3 successor by merger to CBS CORPORATION
                      f/k/a WESTINGHOUSE ELECTRIC
                    4 CORPORATION as successor in interest to
                      BF STURTEVANT; CERTAINTEED
                    5 CORPORATION; CLA-VAL CO., a division
                      of GRISWOLD INDUSTRIES; CLEAVER-
                    6 BROOKS, INC. f/k/a Aqua-Chem Inc.;
                      COPELAND CORPORATION LLC,
                    7 individually and successor-in-interest to
                      COPELAND CORPORATION; CRANE CO.;
                    8 DAP, INC. k/n/a LA MIRADA PRODUCTS
                      CO., INC.; DILLINGHAM
                    9 CONSTRUCTION, N.A., INC., individually
                      and as successor-in-interest to C. NORMAN
                   10 PETERSON CO.; EATON CORPORATION,
                      individually and as successor to CUTLER-
                   11 HAMMER, INC.; ELLIOTT COMPANY aka
                      ELLIOTT TURBOMACHINERY CO., INC.;
                   12 FLOWSERVE US INC., individually and as
                      successor in interest to EDWARD VALVE,
                   13 INC.; FLUOR CORPORATION, individually
                      and as successor-in-interest to FLUOR
                   14 CONSTRUCTION COMPANY; THE
                      FLUOR CORPORATION, LTD; and FLUOR
                   15 ENGINEERING AND CONSTRUCTION
                      COMPANY, LTD.; FLUOR ENTERPRISES,
                   16 INC. individually and as successor-in-interest
                      to FLUOR ENGINEERS AND
                   17 CONSTRUCTORS, INC.; and FLUOR
                      ENGINEERING AND CONSTRUCTION
                   18 COMPANY, LTD.; FMC CORPORATION,
                      individually and as successor in interest to
                   19 NORTHERN PUMP COMPANY f/k/a
                      NORTHERN FIRE APPARATUS
                   20 COMPANY, CHICAGO PUMP COMPANY,
                      and PEERLESS PUMP COMPANY;
                   21 FOSTER WHEELER, LLC, as successor in
                      interest to FOSTER WHEELER
                   22 CORPORATION and FOSTER WHEELER
                      ENERGY CORPORATION; FRASER'S
                   23 BOILER SERVICE, INC.; FRYER-
                      KNOWLES, INC., A CALIFORNIA
                   24 CORPORATION; FRYER-KNOWLES, INC.,
                      A WASHINGTON CORPORATION;
                   25 GARDNER DENVER, INC. f/k/a
                      GARDENER DENVER MACHINERY, INC.;
                   26 GENERAL ELECTRIC COMPANY;
                      GOODRICH CORPORATION, f/k/a THE
                   27 B.F. GOODRICH COMPANY; GOULDS
                      PUMPS, INC.; GRINNELL LLC, d/b/a
                   28 GRINNELL CORPORATION; HILL
LEWIS
BRISBOIS
BISGAARD               4837-9322-2505.1                                2
& SNYIH LLP                                                                                      000006
                              DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
ATTORNEYS AT LAW
                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 4 of 20



                    1 BROTHERS CHEMICAL COMPANY; IMO
                      INDUSTRIES, INC., individually and as
                    2 successor in interest to DELAVAL STEAM
                      TURBINE COMPANY ENTERPRISE
                    3 ENGINE & FOUNDRY COMPANY, ADEL
                      PRECISION PRODUCTS CORP.;
                    4 INGERSOLL-RAND COMPANY,
                      individually and as successor in interest to
                    5 TERRY STEAM TURBINE COMPANY;
                      INVENSYS SYSTEMS, INC. f/k/a THE
                    6 FOXBORO COMPANY; ITT
                      CORPORATION, individually and as
                    7 successor in interest to FOSTER
                      ENGINEERING COMPANY and BELL &
                    8 GOSSETT COMPANY; JERGUSON GAGE
                      & VALVE COMPANY; J-M
                    9 MANUFACTURING COMPANY, INC.; J.T.
                      THORPE & SON, INC.; KEELER DORR
                   10 OLIVER BOILER COMPANY; LENNOX
                      INDUSTRIES, INC.; LEVITON
                   11 MANUFACTURING CO., INC.; M.
                      SLAYEN & ASSOCIATES; METALCLAD
                   12 INSULATION LLC f/k/a METALCLAD
                      INSULATION CORPORATION:
                   13 NATIONAL STEEL AND SHIPBUILDING
                      COMPANY; OSCAR E. ERICKSON, INC.;
                   14 OTIS ELEVATOR COMPANY; OWENS-
                      ILLINOIS, INC., individually and as successor
                   15 in interest to OWENS-ILLINOIS GLASS
                      COMPANY; PARSONS CORPORATION
                   16 individually and as successor in interest to
                      PARSONS INFRASTRUCTURE &
                   17 TECHNOLOGY GROUP INC. and THE
                      RALPH M. PARSONS COMPANY;
                   18 PARSONS GOVERNMENT SERVICES
                      INC. individually and as successor in interest
                   19 to PARSONS INFRASTRUCTURE &
                      TECHNOLOGY GROUP INC. and THE
                   20 RALPH M. PARSONS COMPANY;
                      PEERLESS INDUSTRIES, INC.;
                   21 PETROCHEM INSULATION, INC.; PLANT
                      PRODUCTS & SUPPLY CO.; RHEEM
                   22 MANUFACTURING COMPANY; SANTA
                      FE BRAUN, INC., individually and as
                   23 successor in interest to C.F. BRAUN & CO.
                      and C.F. BRAUN, INC.; SEQUOIA
                   24 VENTURES INC., formerly known as
                      BETCHEL CORPORATION; SID E.
                   25 PARKER BOILER MANUFACTURING
                      COMPANY, INC. dba PARKER COMPANY;
                   26 SPIRAX SARCO, INC., individually and as
                      successor in interest to PEERLESS PUMP
                   27 COMPANY; SWINERTON BUILDERS
                      individually and as successor in interest to
                   28 SWINERTON & W • LBERG• SWINERTON
LEWIS
BRISBOIS
BISGAARD               4837-9322-2505.1                                3
&SUN LiP
ATTORNEYS AT LAW                                                                                 000007
                              DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                         Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 5 of 20



                    1   INC.; SYD CARPENTER, MARINE
                        CONTRACTOR, INC.; TACO, INC.;
                    2   TECUMSEH PRODUCTS COMPANY;
                        TEMPORARY PLANT CLEANERS, INC,
                    3   individually and as successor in interest to
                        PLANT MAINTENANCE INC. OF
                    4   CALIFORNIA; THE GOODYEAR TIRE &
                        RUBBER COMPANY; THE NASH
                    5   ENGINEERING COMPANY; THE
                        FAIRBANKS COMPANY; THE WM.
                    6   POWELL COMPANY; THOMAS DEE
                        ENGINEERING CO., INC.; TRANE U.S.
                    7   INCORPORATED, f/k/a AMERICAN
                        STANDARD INCORPORATED, individually
                    8   and as successor to KEWANEE BOILER
                        CORP. and AMERICAN BLOWER
                    9   COMPANY; TRIPLE A MACHINE SHOP,
                        INC.; VELAN VALVE CORPORATION,
                   10   individually and as successor in interest to
                        VELAN STEAM TRAP CORPORATION;
                   11   VIKING PUMP, INC.; WARREN PUMPS,
                        LLC, f/k/a WARREN PUMPS, INC.,
                   12   individually and as successor in interest to
                        QUIMBY PUMP COMPANY; WEIR
                   13   VALVES & CONTROLS USA, INC., f/k/a
                        and individually and as successor-in-interest to
                   14   ATWOOD & MORRILL; YORK
                        INTERNATIONAL CORPORATION,
                   15   individually and as successor-in-interest to
                        CENTRAL ENVIRONMENTAL SYSTEMS,
                   16   INC., f/k/a BORG-WARNER CENTRAL
                        ENVIRONMENTAL SYSTEMS, INC.,
                   17   YORK-LUXAIRE, INC., LUXAIRE, INC.,
                        and THE C.A. OLSEN MANUFACTURING
                   18   COMPANY and d/b/a "MONCRIEF
                        FURNACES' d/b/a YORK HEATING & AIR
                   19   CONDITIONING; ZURN INDUSTRIES
                        LLC, individually and successor to ERIE
                   20   CITY IRON WORKS a/k/a ERIE CITY
                        BOILERS;
                   21
                        and DOES 1 through 400, inclusive,
                   22
                                           Defendant.
                   23

                   24            Defendant LEVITON MANUFACTURING CO., INC., (hereinafter "Defendant") for

                   25 itself and for no other defendant herein, answers Plaintiff WILLIAM LIVERNOIS' (hereinafter

                   26 referred to as "plaintiff") Complaint for Personal Injury - Asbestos ("the Complaint") as follows:

                   27 ///

                   28
LEWIS
BRISBOIS
BISGAARD                4837-9322-2505.1                                   4
&SMIH UP                                                                                          000008
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
ATTORNEYS AT LAW
                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 6 of 20



                    1                                    FIRST AFFIRMATIVE DEFENSE

                    2            Neither the Complaint nor any purported cause of action alleged by the Plaintiff therein

                    3 state facts sufficient to constitute a cause of action against Defendant.

                    4                                  SECOND AFFIRMATIVE DEFENSE

                    5            Neither the Complaint nor any purported cause of action alleged therein state facts

                    6 sufficient to entitle Plaintiff to an award of punitive damages against Defendant.

                    7                                   THIRD AFFIRMATIVE DEFENSE

                    8            The imposition of any punitive damages in this matter would deprive Defendant of their

                    9 property without due process of law under the California Constitution and United States

                   10 Constitution.

                   11                                  FOURTH AFFIRMATIVE DEFENSE

                   12            The imposition of any punitive damages in this matter would violate the United States

                   13 Constitution's prohibition against laws impairing the obligation of contracts.

                   14                                    FIFTH AFFIRMATIVE DEFENSE

                   15            The imposition of any punitive damages in this matter would constitute a criminal fine or

                   16 penalty and should, therefore, be remitted on the ground that the award violates the United States

                   17 Constitution.

                   18                                   SIXTH AFFIRMATIVE DEFENSE

                   19            The Complaint, and each cause of action, is vague, ambiguous and uncertain as to this

                   20 Defendant.

                   21                                 SEVENTH AFFIRMATIVE DEFENSE

                   22            Plaintiff's action, and each alleged cause of action, is barred by the applicable statute of

                   23 limitations, including but not limited to California Code of Civil Procedure, Sections 335.1, 337.1,

                   24 337.15, 338, 338.1, 339, 340, 340.2, 340.8, 343 and California Commercial Code, section 2725.

                   25                                  EIGHTH AFFIRMATIVE DEFENSE

                   26            The Court lacks personal jurisdiction over the Defendant.

                   27                                   NINTH AFFIRMATIVE DEFENSE

                   28            The Court lacks subject matter jurisdiction over the matters alleged in the Complaint
LEWIS
BRISBOIS
BISGMRD                 4837-9322-2505.1                                     5
&SMIH LLP
ATTORNEYS AT LAW                                                                                  000009
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 7 of 20



                    1 because the Complaint and each alleged cause of action against Defendant are barred, including

                    2 but not limited, by the provisions of California Labor Code, section 3600, et seq.

                    3                                   TENTH AFFIRMATIVE DEFENSE

                    4            Plaintiff's action, and each alleged cause of action, is barred by the applicable doctrine of

                    5 forum non conveniens.

                    6                                ELEVENTH AFFIRMATIVE DEFENSE

                    7            Plaintiff's action, and each alleged cause of action, is barred by the applicable doctrine of

                    8 unclean-hands.

                    9                                 TWELFTH AFFIRMATIVE DEFENSE

                   10            Plaintiff unreasonably delayed in bringing this action, without good cause therefore, and

                   11 thereby has prejudiced Defendant as a direct and proximate result of such delay; accordingly, this

                   12 action is barred by laches and by section 583.110, et. seq. of the Code of Civil Procedure.

                   13                               THIRTEENTH AFFIRMATIVE DEFENSE

                   14            Plaintiff failed to exercise due diligence to mitigate his loss, injury or damages;

                   15 accordingly, the amount of damages to which Plaintiff is entitled, if any, should be reduced by the

                   16 amount of damages which would have otherwise been mitigated.

                   17                              FOURTEENTH AFFIRMATIVE DEFENSE

                   18            Plaintiff was negligent in and about the matters alleged in the Complaint and in each

                   19 alleged cause of action; this negligence proximately caused, in whole or in part, the damages

                   20 alleged in the Complaint. In the event Plaintiff is entitled to any damages, the amount of these

                   21 damages should be reduced by the comparative fault of Plaintiff and any person whose negligent

                   22 acts or omissions are imputed to Plaintiff.

                   23                                FIFTEENTH AFFIRMATIVE DEFENSE

                   24            Plaintiff knowingly, voluntarily and unreasonably undertook to encounter each of the risks

                   25 and hazards, if any, referred to in the Complaint and each alleged cause of action, and this

                   26 undertaking proximately caused and contributed to any loss, injury or damages incurred by

                   27 Plaintiff.

                   28 ///
LEWIS
BRISBOIS
BISGAARD                4837-9322-2505.1                                    6
&MTH UP                                                                                           000010
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
ATTORNEYS AT LAW
                         Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 8 of 20



                    1                                 SIXTEENTH AFFIRMATIVE DEFENSE

                    2             The products referred to in the Complaint were misused, abused or altered by Plaintiff, or

                    3 by others; the misuse, abuse or alteration was not reasonably foreseeable to Defendant, and

                    4 proximately caused any loss, injury or damages incurred by Plaintiffs.

                    5                              SEVENTEENTH AFFIRMATIVE DEFENSE

                    6             Defendant alleges that Plaintiff was advised, informed, and warned of any potential

                    7 hazards and/or dangers, if any there were, associated with the normal or foreseeable use, handling,

                    8 and storage of the products, substances, and equipment described in the Complaint.

                    9                               EIGHTEENTH AFFIRMATIVE DEFENSE

                   10             Defendant alleges that Plaintiff did not reasonably rely on any representation, disclaimer,

                   11 warning or other act or omission of Defendant.

                   12                               NINETEENTH AFFIRMATIVE DEFENSE

                   13             Defendant alleges that at the time of the injuries alleged in the Complaint, parties other

                   14 than this Defendant, whom Defendant neither controlled nor had the right to control, was

                   15 negligent or willful in and about the matters referred to in said Complaint, and that such

                   16 negligence or willful acts or omissions on the part of said parties proximately and concurrently,

                   17 contributed to any loss or damage, including non-economic damages, complained of by Plaintiff,

                   18 if any there were; and that Defendant herein shall not be liable for said parties' proportionate share

                   19 of non-economic damages.

                   20                                TWENTIETH AFFIRMATIVE DEFENSE

                   21             If a product for which Defendant is responsible is found to have been involved in the

                   22 matters referred to in said Complaint, then all parties were provided reasonably appropriate

                   23 information concerning use of the product.

                   24                              TWENTY-FIRST AFFIRMATIVE DEFENSE

                   25             If a product for which Defendant is responsible is found to have been involved in the

                   26 matters referred to in said Complaint, it will also be found that the product was, at all relevant

                   27 times, safe for normal usage in the manner for which it was intended and was not defective.

                   28 ///
LEWIS
BRISBOIS
BISGAARD                4837-9322-2505.1                                     7
&SM1HLIP                                                                                          000011
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
ATTORNEYS AT LAW
                         Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 9 of 20



                    1                            TWENTY-SECOND AFFIRMATIVE DEFENSE

                    2            Defendant alleges on information and belief that any injuries, damages and/or loss Plaintiff

                    3 may have sustained were a direct, proximate and sole result of Plaintiff's physical condition

                    4 during, prior to, and after the events Plaintiff alleges in the Complaint; Plaintiff is thus barred from

                    5 recovery under the doctrine of no liability for an idiosyncratic reaction.

                    6                             TWENTY-THIRD AFFIRMATIVE DEFENSE

                    7            Defendant alleges that Plaintiff's claim against Defendant is barred or must be reduced to

                    8 the extent Plaintiff has or will recover from any source whatsoever apart from Defendant.

                    9                           TWENTY-FOURTH AFFIRMATIVE DEFENSE

                   10            Defendant alleges that at the time of the injuries alleged in the Complaint, Plaintiff's

                   11 employers were negligent in and about the matters referred to in said Complaint, and that such

                   12 negligence on the part of said employers proximately and concurrently contributed to any loss or

                   13 damage, including non-economic damages, complained of by Plaintiff, if any there were; and that

                   14 Defendant is not liable for said employers' proportionate share of non-economic damages.

                                                  TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                 Plaintiff's employers were knowledgeable users of any products allegedly manufactured

                   17 and supplied by Defendant and any duty warn, affect and/or advise Plaintiff regarding the use of

                   18 Defendant's products, if any, and which duty is specifically denied by Defendant, was superseded

                   19 and/or discharged by the duty of Plaintiff's employers to do so.

                   20                             TWENTY-SIXTH AFFIRMATIVE DEFENSE

                   21            Plaintiff is barred from recovery because Plaintiff and/or his employers and/or the premises

                   22 owners where he worked violated provisions of the Occupational Safety and Health Act of 1970,

                   23 and those violations were the sole proximate cause of Plaintiffs' injuries, if any.

                   24                           TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                   25            Defendant states on information and belief that the losses and damages Plaintiff alleges

                   26 were sustained as a direct and proximate result of the intentional conduct of Plaintiff's employers

                   27 and/or labor union(s) and/or owners of the premises and/or other persons and/or entities, in failing

                   28 to properly train and supervise Plaintiff, and in failing to provide him with a reasonably safe place
LEWIS
BRISBOIS
BISGMRD                 4837-9322-2505.1                                    8
&SMIH LIP
ATTORNEYS AT LAW                                                                                  000012
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 10 of 20



                    1 to work, for which Defendant is neither responsible nor liable.

                    2                            TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                    3            Plaintiff's employers, by virtue of the notice given in publications of the Federal Register

                    4 and otherwise, had notice of the dangers Plaintiff now complains of and were obligated under

                    5 federal law to eliminate any such dangers.

                    6                             TWENTY-NINTH AFFIRMATIVE DEFENSE

                    7            Defendant alleges that at all times relative to matters alleged in the Complaint, all of

                    8 Plaintiff's employers, were sophisticated users of asbestos containing products and said

                    9 employers' negligence in providing the product to its employees in a negligent, careless and

                   10 reckless manner was a superseding cause of Plaintiff's injuries, if any.

                   11                                THIRTIETH AFFIRMATIVE DEFENSE

                   12            Defendant alleges that any exposure of Plaintiff to products manufactured, sold or

                   13 distributed by this Defendant, if any, was so minimal as to be insufficient to establish by a

                   14 reasonable degree of probability that any such product caused or was a substantial factor in

                   15 bringing about any alleged injury, damage, or loss complained of by Plaintiff.

                   16                              THIRTY-FIRST AFFIRMATIVE DEFENSE

                   17            Plaintiff is barred from recovery because Defendant owed no duty to Plaintiff.

                   18                            THIRTY-SECOND AFFIRMATIVE DEFENSE

                   19            Defendant alleges that the state of the medical, scientific, and industrial knowledge and

                   20 practice was at all material times such that Defendant neither breached any alleged duty owed to

                   21 Plaintiff, nor knew nor could have known that its product(s) presented a foreseeable risk of harm

                   22 to Plaintiff in the normal and expected use of such product(s).

                   23                             THIRTY-THIRD AFFIRMATIVE DEFENSE

                   24            Defendant alleges that any products, substances, or equipment assembled, formulated, sold

                   25 or distributed by this answering Defendant was made consistent with the state of the art applicable

                   26 to said products, substances, or equipment at the time of their assembly, sale, formulation, or

                   27 distribution, and as a result, these products were not defective in any manner.

                   28 ///
LEWIS
BRISBOIS
BISGAARD                4837-9322-2505.1                                    9
&SIVITH UP
ATTORNEYS AT LAW                                                                                  000013
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 11 of 20



                    1                            THIRTY-FOURTH AFFIRMATIVE DEFENSE

                    2            Defendant alleges that if this Defendant is responsible to Plaintiff, which responsibility is

                    3 expressly denied, this Defendant shall be liable to Plaintiff only for the amount of non-economic

                    4 damages allocated to this Defendant in direct proportion to this Defendant's percentage of fault, if

                    5 any, as required by Civil Code Section 1431.1 et seq.

                    6                              THIRTY-FIFTH AFFIRMATIVE DEFENSE

                    7            Defendant did not and does not have a substantial percentage of the market for the

                    8 asbestos-containing products which allegedly caused Plaintiff's injuries. Therefore, Defendant

                    9 may not be held liable to Plaintiff based on Defendant's alleged percentage share of the applicable

                   10 market.

                   11                              THIRTY-SIXTH AFFIRMATIVE DEFENSE

                   12            Defendant denies any and all liability to the extent that Plaintiff asserts Defendant's

                   13 alleged liability as a successor, successor in business, successor in product line or a portion

                   14 thereafter, assign, predecessor, predecessor in business, predecessor in product line or a portion

                   15 thereof, parent, alter ego, subsidiary, wholly or partially owned by, or the whole or partial owner

                   16 of or member in an entity researching, studying, manufacturing, fabricating, designing, labeling,

                   17 assembling, distributing, leasing, buying, offering for sale, selling, inspecting, servicing, installing,

                   18 contracting for installation, repairing, marketing, warranting, re-branding, manufacturing for

                   19 others, packaging and advertising a certain substance, the generic name of which is asbestos.

                   20                           THIRTY-SEVENTH AFFIRMATIVE DEFENSE

                   21            Defendant alleges that consumption of tobacco products is negligent per se because it is

                   22 "inherently unsafe and consumed with the ordinary community knowledge of its danger," as

                   23 expressed in Richards v. Owens-Illinois, Inc. (1997) 14 Ca1.4th 985, California Civil Code section

                   24 25 1714.45(a)(1). Thus, the said negligence of Plaintiff's proximately caused and contributed to

                   25 his injuries and damages, if any, and therefore, the recovery of Plaintiff, if any, is barred or

                   26 proportionately reduced.

                   27 ///

                   28 ill
LEWIS
BRISBOIS
BISGMRD                 4837-9322-2505.1                                    10
&WITH UP
ATTORNEYS AT LAW                                                                                  000014
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 12 of 20



                    1                             THIRTY-EIGHTH AFFIRMATIVE DEFENSE

                    2            Defendant alleges that, on information and belief, Plaintiff named Defendant in this

                    3 litigation without reasonable product identification and without a reasonable investigation;

                    4 accordingly, Defendant, pursuant to California Code of Civil Procedure sections 128.6, 128.7,

                    5 requests reasonable expenses, including attorney's fees, incurred by this Defendant as a result of

                    6 the maintenance by Plaintiff of this bad faith action.

                    7                              THIRTY-NINTH AFFIRMATIVE DEFENSE

                    8            Defendant alleges that Plaintiff's injuries, damages or losses, if any, were proximately

                    9 caused by an unforeseeable, independent, intervening or superseding event beyond the control,

                   10 and unrelated to any conduct of Defendant. Defendant's actions, if any, were superseded by the

                   11 negligence and wrongful conduct of others.

                   12                                 FORTIETH AFFIRMATIVE DEFENSE

                   13            Defendant alleges that Plaintiff has failed to join all indispensable and/or essential parties

                   14 needed for just adjudication. Therefore, the action should be stayed pending joinder of essential

                   15 and/or indispensable parties or, in the alternative, the action should be dismissed.

                   16                               FORTY-FIRST AFFIRMATIVE DEFENSE

                   17            Plaintiff's action, and each alleged cause of action, is barred by the terms and provisions of

                   18 California Code of Civil Procedure section 361.

                   19                             FORTY-SECOND AFFIRMATIVE DEFENSE

                   20            Defendant alleges that the damages alleged by Plaintiff in his Complaint, if any, was or

                   21 may have been the result of pre-existing conditions and/or propensities of Plaintiff, which were

                   22 not and could not be known to or foreseen by these answering Defendant.

                   23                              FORTY-THIRD AFFIRMATIVE DEFENSE

                   24            Defendant denies any wrongdoing, but alleges that in any event, the injuries sustained by

                   25 Plaintiff, if any, were the result of and/or caused by an unavoidable accident.

                   26                             FORTY-FOURTH AFFIRMATIVE DEFENSE

                   27            The products allegedly manufactured and supplied by Defendant are done so in accord

                   28 with all government specifications.
LEWIS
BRISBOIS
BISGAARD                4837-9322-2505.1                                    11
&MIN LIP
ATTORNEYS AT LAW
                                                                                                  000015
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 13 of 20



                    1                               FORTY-FIFTH AFFIRMATIVE DEFENSE

                    2             Defendant alleges that Plaintiff's claims against Defendant are barred in whole or in part

                    3 by federal and/or state statutes and/or regulations.

                    4                               FORTY-SIXTH AFFIRMATIVE DEFENSE

                    5             The benefits of the products, chemicals and compounds referred to in Plaintiff's Complaint

                    6 outweigh the risks of danger, if any, inherent in the products Defendant sold, manufactured, or

                    7 distributed.

                    8                             FORTY-SEVENTH AFFIRMATIVE DEFENSE

                    9            Plaintiffs made a capable, deliberate and voluntary assent, agreement, or concurrence in

                   10 some act or purpose, reflecting mental and physical power and free action.

                   11                              FORTY-EIGHTH AFFIRMATIVE DEFENSE

                   12             Defendant alleges that there is a misjoinder wherein a party has been improperly joined in

                   13 the litigation as a plaintiff or defendant.

                   14                              FORTY-NINTH AFFIRMATIVE DEFENSE

                   15            The Complaint and each cause of action stated therein fails to state a claim for which relief

                   16 can be granted because it is barred by the primary right doctrine as well as the doctrines res

                   17 judicata and collateral estoppel. It may also be barred to the extent Plaintiff has another action

                   18 pending for the same or similar injuries.

                   19                                 FIFTIETH AFFIRMATIVE DEFENSE

                   20            Defendant alleges that as a result of the negligent and/or improper acts, conduct, and

                   21 omissions of Plaintiff, and his agents, each cause of action presented in the Complaint have been

                   22 waived.

                   23                               FIFTY-FIRST AFFIRMATIVE DEFENSE

                   24            Defendant alleges on information and belief that Plaintiff's negligent and/or improper acts,

                   25 conduct and omissions, are estoppel from asserting the claims stated in the Complaint and each

                   26 cause of action therein.

                   27 ///

                   28 ///
LEWIS
BRISBOIS
BISGMRD                 4837-9322-2505.1                                   12
&SMIH W5                                                                                          000016
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
ATTORNEYS AT LAW
                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 14 of 20



                    1                             FIFTY-SECOND AFFIRMATIVE DEFENSE

                    2            Plaintiff's Complaint, and the purported causes of action stated therein, are prematurely

                    3 brought and are not ripe for adjudication, in that Plaintiff has not exhausted all cognizable legal

                    4 and administrative remedies and prerequisites prior to instituting the instant action.

                    5                               FIFTY-THIRD AFFIRMATIVE DEFENSE

                    6            Under the rule of comity, based upon the interests of all parties and the involved states,

                    7 California's interest in having its law applied is non-existent or does not predominate and the

                    8 interests of Defendant and other states will be impaired if its laws are not applied; therefore the

                    9 law of other states apply to the parties and issues of this case.

                   10                             FIFTY-FOURTH AFFIRMATIVE DEFENSE

                   11            Defendant alleges that as between Plaintiff and Defendant, the law applicable to this action

                   12 is the law as it existed during the period this Defendant engaged, if at all, in the manufacture,

                   13 assembly, sale, or distribution of asbestos-containing products to which the Plaintiff claims

                   14 Plaintiff was exposed to. It is unlawful, inequitable, and in violation of Defendant's contractual,

                   15 statutory, and constitutional rights to apply principles of law other than or in a manner different

                   16 from those which existed for the period in which Defendant manufactured, assembled, sold, or

                   17 distributed products to which Plaintiff claims exposure.

                   18                               FIFTY-FIFTH AFFIRMATIVE DEFENSE

                   19            Plaintiff's alleged damages are speculative and thus not compensable.

                   20                               FIFTY-SIXTH AFFIRMATIVE DEFENSE

                   21            In the event Plaintiff seeks to recover a verdict or judgment against Defendant, then said

                   22 verdict or judgment must exclude those amounts which have been, or will, indemnify Plaintiff for

                   23 any past or future claimed medical costs, health care, life care, or other economic loss or benefit

                   24 that is offered, or provided under or in connection with the Patient Protection and Affordable Care

                   25 Act.

                   26                             FIFTY-SEVENTH AFFIRMATIVE DEFENSE

                   27            In the event Plaintiff recovers a verdict or judgment against Defendant, then said verdict or

                   28 judgment must exclude or be reduced by those amounts which will, with reasonable certainty,
LEWIS
BRISBOIS
BISGAARD                4837-9322-2505.1                                   13
&aVITH LLP                                                                                        000017
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
ATTORNEYS AT LAW
                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 15 of 20



                    1 replace or indemnify Plaintiff, in whole or in part, for any past or future medical costs, health

                    2 care, life care, or other economic loss or benefit that is offered or provided under or in connection

                    3 with the Patient Protection and Affordable Care Act.

                    4                                FIFTY-EIGHTH AFFIRMATIVE DEFENSE

                    5             Upon information and belief, Plaintiff failed to take reasonable measures to mitigate the

                    6 damages allegedly suffered. Accordingly, in the event that Plaintiff recovers a verdict or judgment

                    7 against this answering Defendant, then said verdict or judgment must be reduced to the extent that

                    8 any of the damages claimed could have been but were not reduced based upon Plaintiff's failure to

                    9 mitigate the same.

                   10                                 FIFTY-NINTH AFFIRMATIVE DEFENSE

                   11             To the extent that Plaintiff failed to obtain coverage available to him as an individual or as

                   12 a family member, which he is eligible to obtain, then plaintiff has failed to mitigate their damages

                   13 and cannot recover for such failure.

                   14                                   SIXTIETH AFFIRMATIVE DEFENSE

                   15             To the extent that Plaintiff failed to take reasonable steps to protect himself from medical

                   16 costs, health care, or life care costs, or to avail himself of the resources, services, benefits, and

                   17 coverage available under the Affordable Care Act, then Plaintiffs failed to mitigate their damages

                   18 and cannot recover for such failure.

                   19                                 SIXTY-FIRST AFFIRMATIVE DEFENSE

                   20             Defendant reserves the right to supplement or amend its defenses as additional facts

                   21 become known during investigation and discovery.

                   22             WHEREFORE, Defendant prays for judgment in its favor as follows:

                   23            (1)       That Plaintiff takes nothing from Defendant by way of the Complaint filed herein;

                   24            (2)       For judgment in favor of Defendant;

                   25            (3)       That Defendant be awarded costs of suit incurred herein;

                   26            (4)       For a determination setting each of Defendant's proportionate share of liability and

                   27 judgment, if any, based upon the combined responsibility and fault of all persons and entities who

                   28 proximately caused or contributed to Plaintiff's alleged injuries and damages, and based upon a
LEWIS
BRISBOIS
BISGAARD                4837-9322-2505.1                                     14
&SNAIH W3
ATTORNEYS AT LAW
                                                                                                  000018
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 16 of 20



                    1 proper allocation under law, and offsetting of settlements and other payments;

                    2             (5)      That if Defendant is found liable, the degree of responsibility and liability for the

                    3 resulting damages be determined, and that Defendant be liable only for the portion of total

                    4 damages in proportion to its total responsibility for same;

                    5             (6)      Reimbursement of any payments made in excess of Defendant's proportionate

                    6 share of liability, if any; and

                    7             (7)      For such other and further relief as the Court deems just and proper.

                    8

                    9 DATED: June 19, 2018                             JAMES D. FRASER
                                                                       DAVID M. UCHIDA
                   10                                                  LEWIS BRISBOIS BISGAARD & SMITH                LLP

                   11

                   12
                                                                       By:          /S/ David Uchida
                   13                                                        David M. Uchida
                                                                             Attorneys for Defendant, LEVITON
                   14                                                        MANUFACTURING CO., INC.
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4837-9322-2505.1                                      15
&SMTH UP                                                                                          000019
                               DEFENDANT LEVITON MANUFACTURING CO., INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
ATTORNEYS AT LAW
      Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 17 of 20



               CALIFORNIA STATE COURT PROOF OF SERVICE
         Livernois, Williams v. Air & Liquid Corporation - Case No. RG18904408
                               (Our File No. 50012.-5667)
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

       At the time of service, I was over 18 years of age and not a party to the action. My
business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071.

      On June 19, 2018, I served the following document(s):
      1       DEFENDANT LEVITON CO. INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
      2.      DEFENDANT LEVITON CO. INC.'S DEMAND FOR JURY TRIAL
      3.      DEFENDANT LEVITON CO. INC.'S NOTICE OF POSTING JURY FEES
      I served the documents on the following persons at the following addresses (including fax
numbers and e-mail addresses, if applicable):

                           SEE ATTACHED SERVICE LIST
       The documents were served by the following means:

       (BY ELECTRONIC SERVICE VIA FILE & SERVEXPRESS) Based on a court order, I
       caused the above-entitled document(s) to be served through File & ServeXpress at
       https://secure.fileandservexpress.com addressed to all parties appearing on the electronic
       service list for the above-entitled case. The service transmission was reported as
       complete and a copy of the File & ServeXpress Filing Receipt Page/Confirmation will be
       filed, deposited, or maintained with the original document(s) in this office.

       I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

       Executed on June 19, 2018, at Los Angeles, California.



                                                 /S/ CHRISTOPHER MARTINEZ
                                                 Christopher Martinez




                                                                                           000020
                                        Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 18 of 20


PARTIES                                                                                                    ROLE               ATTORNEY NAME             ATTORNEY LAW FIRM
     B W I P Inc                                                                                           Defendant          Yuen Nicole Brown         Foley & Mansfield P1LP-Oakland
2.    A 0 Smith Water Products Co                                                                          Defendant          Goldberg, Scott           Selman Breitman LLP-Los Angeles
3     AIR & LIQUID SYSTEMS CORP                                                                            Defendant          Pretrykowsta, Michael I   Gordon & Rea-San Francisco
4.   AIR & LIQUID SYSTEMS CORP                                                                             Defendant          Scadden, James            Gordon & Rees-San Francisco
5     AIR & LIQUID SYSTEMS CORPORATION, a subsidiary of AMPCO-PITTSBURGH CORPORA RON, ntdnsdually and is   Defendant          Pretakowski, Michael J    Gordon & Rises-San Francisco
6.   Albay Construction Co                                                                                 Defendant          Soriano, Jocelyn M        Archer Norris-Walnut Creek
7     Allred Fluid Products Corp                                                                           Defendant          Corderjr, Theodore T      lanai TadIock Keener & Cordery LLP
8.    ARMSTRONG INTERNATIONAL INC                                                                          Defendant          Blomquist, Sonja E        Low Ball & Lynch-San Francisco
9     ARMSTRONG INTERNATIONAL. INC                                                                         Defendant          Golden, Catherine E       Jackson Jenkins Renstrom 1.LP
10. Amtz Bros                                                                                              Defendant          No Answer on File         Firm TBD
11 Arnrn Builders Inc                                                                                      Defendant          No Answer on File         Finn TBD
12. Asbestos Corp Ltd                                                                                      Defendant          Gambino, Mary Ellen        Gambino, Mary Ellen - Wilson Elser Moskowitz Edelman & Dicker 1.1.P
l3 Asbestos Corp Ltd                                                                                       Defendant          Engel, Robert G           Wilson Riser Moskowitz Edelman & Dicker LI.P-San Francisco
14. Asbestos Corp Ltd                                                                                      Defendant          Hall, Benjamin            Hall, Benjamin
I5 Aurora Pump Co                                                                                          Defendant          Blerchner, Brad           Berkes Crane Robinson & Seal LLP
i6. Aurora Pump Co                                                                                         Defendant          Goldstein, Aaron          Perkins Coie LLP-San Francisco
17 B W I P Inc                                                                                             Defendant          Minanan, Suzanne L         Toles, & Mansfield PLLP-Los Angeles
18. B W I P Inc                                                                                            Defendant          Arneele, Keith            Foley & Mansfield PLLP-Los Angeles
19 Basco Drywall & Painting Co                                                                             Defendant          Zapata. Alan J            Herr & Zapata LLP
20. Blackmer Pump Co                                                                                       Defendant          Cunningham, James          Tucker Ellis LLP-San Francisco
21 Brand insulations Inc                                                                                   Defendant          No Answer on File         FainMD
22. Broadspectrurn Downstream Services Inc                                                                 Defendant          Bruin, Christopher B       Sinunu Bnini
23 Burnham I. LC                                                                                           Defendant          Betette, Robert           Foley & Mansfield PLLP-Oakland
24. Burnham LLC                                                                                            Defendant          Wah, Douglas G            Foley & Mansfield PLLP-Oakland
25 BURNHAM LLC                                                                                             Defendant          Pantuch, Solomon          Foley & Mansfield PLLP-Oaldand
26. California Superior Court County of Alameda                                                            Interested Party   Lee, Jo-Lynne              California Superior Court-Alameda County
27 Carrier Corp                                                                                            Defendant          Cunnuigham, James          Tucker Ellis LLP-San Francisco
28. Carrier Corp                                                                                           Defendant          Newman, Nathan             Tucker Ellis LLP -Los Angeles
29 CERTAINTEED CORP                                                                                        Defendant          Nichols, Stephen          Pelsmelb LLP - Cal forma
30. Cla Val Co                                                                                             Defendant          Lister, John R             Palmieri Tyler Wiener Wilhelm & Waldron
 31 Cla.Val Co                                                                                             Defendant          Sorosky, Enca M            Palmieri Tyler Wiener Wilhelm & Waldron
 32. CLARK-RELIANCE CORPORATION solely as alleged successor o Jerguson Gage & Valve                        Defendant          Gale, Nicole               Tucker Ellis LLP-San Francisco
 33 Cleaver Brooks Co Inc                                                                                  Defendant          Chusid Bruce 0             Selman Brertman LIP-Los Angeles
 34. Cleaver Brooks Co Inc                                                                                 Defendant          Goldberg, Scott            Selman Breitman LLP-Los Angeles
 35 Copeland Corp LLC                                                                                      Defendant          Sharp (nov D               Foley & Mansfield PLLP-Oakland
 36. Copeland Corp LLC                                                                                     Defendant          Sun, Eric                  Sun, Eric - Foley & Mansfield PLLP-Oakland
 37 Copeland Corporation LI C                                                                              Defendant          Sun, Is-an-Chi Eric        Foley & Mansfield PLLP-Oakland
 38. Crane Co                                                                                              Defendant          Farkas, Stephen P          Farkas, Stephen P
 39 Crane Co                                                                                               Defendant          Barnes, Michele C         K &I Gates LIP-San Francisco
 40. Crane Co                                                                                              Defendant          Tuohy Brendan .1           Tuohy, Brendan i
 41 Crane Co                                                                                               Defendant          Davis, Geoffrey           K & L Gates LLP-San Francisco
 42. D A P INC                                                                                             Defendant          Jackson, Gabriel           W F B M LLP (Walsworth)
 43 DAP INC                                                                                                Defendant          Renstrom, Peter            W 1 Et M LLP (Walsworth)
 44. D A P INC                                                                                             Defendant          Portillo, Ana T            Hawkins Parnell Thackston & Young LLP - San Francisco
 45 Designated Defense Counsel                                                                             Defendant          Counsel, Asbestos          Spanos-Przetak
 46. Dillingham Construction NA Inc                                                                        Defendant          Kennett, Mark S            Becherer Karmen & Schweitzer-Emeryville
 47 Dillingham Construcnon, N A , Inc                                                                      Defendant          Kennett, Mark S            Becherer Kennett & Schweitzer-Emeryville
 48. Dillingham Construction, NA, Inc.                                                                     Defendant          Bergstrom, Emily D         Becherer Karmen & Schweitzer-Emeryville
 49 Dillingham Construction, N A.A Inc                                                                     Defendant          Yen, Linda                 Becherer ICannett & Schweitzer-Emeryville
 50. Eaton Corp                                                                                            Defendant          Baronian, Robert H         Barion Law Firm
 51 Elliott Co                                                                                             Defendant          Duffy Joseph               Morgan Lewis & Bockius LLP-Los Angeles
 52. Elliott Co                                                                                            Defendant          Campbell, Tynnete L        Morgan Lewis & Bockius LLP-Los Angeles
 53 F MCCORP                                                                                               Defendant          Pond, Frank D              Pond North LLP
 54. Fairbanks Co                                                                                          Defendant          No Answer on File          Firm MD
 55 FLOWSERVE US INC                                                                                       Defendant          Kelly, Darnel I            Tucker Ellis LLP-San Francisco
 56. FLOWSERVE US INC                                                                                      Defendant          Gage, Nicole               Tucker Ellis LLP-San Francisco
 57 Fluor Corp                                                                                             Defendant          No Answer on File          Finn TBD
 58. Fluor Enterprises Inc                                                                                 Defendant          Wah, Douglas G             Foley & Mansfield PLLP-Oakland
 59 Fluor Enterprises Inc                                                                                  Defendant           fart:off. Thomas          Manning Gross S Massenburg LLP- California
 60. Foster Wheeler LLC                                                                                     Defendant         Hugo, Edward R             Hugo Parker, LLP - San Francisco
 61 Foster Wheeler LLC                                                                                      Defendant         Remillard, Tommy           Hugo Parker, LLP - San Francisco
 62. Fraser's Boiler Service Inc                                                                            Defendant         Pond, Frank D              Pond North LLP
 63 Fraser's Boiler Service Inc                                                                            Defendant          Jamison, Kevin D           Jamison, Kevm
 64. Fraser's Boiler Service Inc                                                                           Defendant          Miller, Fiona J M          Miller, Fiona J M
 65 Fryer Knowles Inc a Washington Corp                                                                    Defendant          Bishop, Charles S          Simmu Brimi
 66. Fryer Knowles Inc a Washington Corp                                                                   Defendant          Karatov, Michael A         Karatov, Michael A




                                                                                                                                                                                                          000021
                                             Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 19 of 20


67 Fryer-Knowles Inc a California Corp                                        Defendant    Bishop, Charles S         Smarm Brun'
68. Fryer-Knowles Inc a California Corp                                       Defendant    Karatov, Michael A        Karatov, Michael A
69 GARDNER DENVER INC                                                         Defendant    Jenkins, Charles          Jenkuis, Charles W APC
70. GENERAL ELECTRIC CO                                                       Defendant    Jamison, Kevin D          Jamison, Kevin
71 Goodrich Corp                                                              Defendant    Glaspy, David             Manning Gross -,- Massenburg LLP- California
72. Goodyear Tire & Rubber Co                                                 Defendant    Pietrykowski, Michael J   Gordon & Rees-San Francisco
73 Goodyear Tire & Rubber Co                                                  Defendant    Badgen, Melissa Roste     Gordon & Rees-San Diego
74. Goodyear Tire & Rubber Co                                                 Defendant    Stone, Elan N             Stone, Elan N - Lewis 13risbois Bisgaard & Smith LLP-Los Angeles
75 GOIJLDS PUMPS INC                                                          Defendant    Pietrykowski Michael J    Gordon & Rees-San Francisco
76. GOULDS PUMPS INC                                                          Defendant    Scadden, James            Gordon & Rees-San Francisco
77 GRINNELL LLC                                                               Defendant    Duffy, Joseph             Morgan Lewis & Bockius LLP-Los Angel.
78. GRINNELL LLC                                                              Defendant    Veasman, Lisa R           Morgan Lewis & Bockius LLP-Los Angeles
79 Hill Brothers Chemical Co                                                  Defendant    Eagan, Michael Q          Eagan. Jr, Michael Q
80. ITT Corp Inc                                                              Defendant    Duffy, Joseph             Morgan Lewis & Bockius LLP-Los Angeles
81 ITT Corp Inc                                                               Defendant    Talanco, Amy              Morgan Lewis & Bockius LLP-San Francisco
82. IMO INDUSTRIES INC                                                        Defendant    Bailey, Bobbie Rae        Leader & Berkon LLP-Los Angeles
83 IMO INDUSTRIES INC                                                         Defendant    Barley, Bobbie R          Leader & Berkon LLP
84. Ingersoll Rand Co Ltd                                                     Defendant    Crochet, Carla l_ynn      Prindle Goetz Barnes & Reinholtz LLP
83 Invensys Systems Inc                                                       Defendant    Kelly, Daniel J           Tucker Ellis 1 E P-San Francisco
86_ I M Moray Roofing                                                         Defendant    McCall, Michael T         W F B M LLP (Walsworth)
87 J M Marry Roofing                                                          Defendant    McClain Florence          Lewis Ensbois Begaturd & Smith LI P-San Francisco
8%. J M Manry Roofing                                                         Defendant    Rubin, Leslie D           Manning Gross + Massenburg LLP- California
89 .1 T Thorpe & Son Inc                                                      Defendant    Detardm Bradford          Denton, US LLP - Lk
90. Jerguson Gage & Valve Co                                                  Defendant    Wilson, Lance D           Tucker Ellis LLP-San Francisco
91 Keeler Don Oilier Ender Co                                                 Defendant    Rich, Robert 4            Gordon & Rees LLP-Chicago
92. KEELER/DORR-OLIVER BOILER COMPANY, INC.                                   Defendant    Pietrykowski, Michael J   Gordon & Rees-San Francisco
93 Lennox Industries Inc                                                      Defendant    Oberg, Lisa               Dentons US 1LP - San Francisco
94. Lennox Industries Inc                                                     Defendant    Lee, Jennifer             Denton US LLP - San Francisco
95 Lenton Manufactunng Co Inc                                                 Defendant    No Answer on File         Firm TBD
 96. Livemois, William                                                        Plaintiff    Ashrafi, Benno            Weitz & Luxenberg-Los Angeles
97 Lwernots William                                                           Plaintiff    Green, Robert             Weitz & Luxernberg-I es Angeles
98. M Slayen & Associates Inc                                                 Defendant    No Answer on File         Firm TBD
99 M Mayen and Associates, Inc                                                Defendant    Kannett, Mark S           Becherer Kennett & Schweitzer-Emeryiille
 100.          M. Slayen and Associates, Inc.                                 Defendant    Mahoney, Patrick Mark     Becherer Kennett & Schweitzer-Emeryville
 101           M Slayen and Associates, Inc                                   Defendant    Beigshoi, Emil!. 13       Becherer Kennett & Schweitzer-Emeryville
 102.          M. Slaver and Associates, Inc.                                 Defendant    Cross, Steven             Becherer Kennett & Schweitzer-Emeryville
 103           Metalclad Insulation LLC                                       Defendant    Oberg, Lisa               Dentons US LLP - San Francisco
 104.          Metalclad Insulation LLC                                       Defendant    Sayers, William J         Sayers, William J
 105           Metalclad In.sulation LLC                                      Defendant    Nicol, Farah              Polsmelli LLP - Cafifornta
 106.          Nash Engineering Co Inc                                        Defendant    Walt, Douglas G           Foley & Mansfield PLLP-Oakland
 107           Nash Engmeenng Co Inc                                          Defendant    Hawkins, Chnstme          Poles & Mansfield PLLP-Oakland
 108.          Nash Engineering Co Inc                                        Defendant    Taqi-Eddins, Khaled       Foley & Mansfield PLLP-Oakland
 109           Nash Engineering Compare                                       Defendant    McKleroy, Gardiner        Wilson Elser Moskowitz Edehnan & Dicker LLP-San Francisco
 110.          Oscar E Erickson Inc                                           Defendant    No Answer on File         Firm TBD
 I I1          Otis Elevator Co                                               Defendant    Cunningham, James         Tucker Ellis LLP-San Francisco
 112.          Owens Illinois Inc                                             Defendant    Dempster, Roberta Nicol   Dempster, Roberta Nicol
 113           Owens [thrums Inc                                              Defendant    Bertrand, Jean L          Schiff Hardin LLP-San Francisco
 114.          Parsons Corp                                                   Defendant    No Answer on File         Firm TBD
 115           Parsons Corporation                                            Defendant    Hopwood, Beth             Foley & Mansfield PLLP-Oaldand
 116.          Parsons Government Services Inc                                Defendant    No Answer on File         Firm TBD
 117           Parsons Government Services Inc                                Defendant    Hopwood, Beth             Foley & Mansfield PLLP-Oakland
 118.          Peerless Industries Inc                                        Defendant    No Answer on File         Firm TBD
 119           Petrochem Insidation Inc                                       Defendant    No .Answer on File         Firm TED
 120.          Plant Products & Supply Co                                     Defendant    Moore, Ryan T             Berkes Crane Robinson & Seal LLP
 121           Rheem Manufacturing Co                                         Defendant    No Answer on File          Firm 1 BD
 122.          Santa Fe Braun Inc                                             Defendant    No Answer on File         Finn TED
 123           Sequoia Ventures Inc                                           Defend ant   No Answer on File         Firm 1BD
 124.          Sequoia Ventures Inc.                                          Defendant    Greenslade, Joseph         Polsinelli LLP - California
 123           Sid E Parker Boiler Manufacturing Co Inc                       Defendant    Cordery, Theodore T       bias Tadlock Keeney Sr Condery LLP
 126.          Spirax Sarco Inc                                               Defendant    No Answer on File         Firm TED
 127           Sprrax Saris Inc                                               Defendant    Gage, Nicole              Tucker Ellis LLP-San Francisco
 128,          Sterling Fluid Systems LLC                                     Defendant    Pond, Frank D             Pond North LLP
 129           Swinerton Builders                                             Defendant    No Answer on File         Fran 1BD
 130.          Swinerton  Inc                                                 Defendant    No Answer on File         Firm TBD
 131           Syd Carpenter Marne Contractor Inc                             Defendant    Prindle Kenneth           Pruidle Decker & Arnim LLP-Long Beach
 132.          Syd Carpenter Marine Contractor Inc                            Defendant    Diveglia, Sherrie S        Prindle Decker & Amaro LLP-Long Beach
 133           Syd Carpenter Marine Contractor Inc                            Defendant    Milbrodt, Jeremy          Prindle Decker & Ammo LLP-Long Beach




                                                                                                                                                                        000022
                                   Case 4:19-cv-02277-SBA Document 169-1 Filed 07/08/19 Page 20 of 20


134.   Taco Inc                                                      Defendant   Mahaffey, Margaret F       W F B M LLP (Walsworth)
135    Taco Inc                                                      Defendant   Gntcer, Anne C             W F B M LLP (Walsworth)
136.   Tecumseh Products Co                                          Defendant   Jackson, Michelle          Dentons US LLP - San Francisco
137    Temporary Plant Cleaners Inc                                  Defendant   Weiss, Lindsay             Manning Gross + Mussenburg LLP- Califonua
138.   Temporary Plant Cleaners Inc                                  Defendant   Counsel, Asbestos          Manning Gross + Massenburg LLP- California
139    The Goodyear Tire & Rubber Company                            Defendant   Pietryko ski, Michael .1   Gordon & Rees-San Francisco
140.   Thomas Dee Engineering Co Inc                                 Defendant   McCall, Michael T          W F B M LLP (Walsworth)
141    Thomas Dee Engmeermg Co Inc                                   Defendant   G. Gina                    Gordon & Rees LI P-Los Angeles
142.   Trane US Inc                                                  Defendant   Pietrykowski, Michael I    Gordon & Rees-San Francisco
143    Triple A Machine Shop Inc                                     Defendant   Walk Douglas G             Foley & Mansfield PLLP-Oakland
144.   Triple A Machine Shop Inc                                     Defendant   Hawkins, Christine         Foley & Mansfield PLLP-Oakland
145    Velan Valve Corp                                              Defendant   Sayers. William.'          Sayers, William J
146.   Velan Valve Corp                                              Defendant   Nicol, Farah               Polsinelli LLP - California
147    Velan Valve Corp                                              Defendant   Greenslade Joseph          Polsinelli LLP - California
148.   Viking Pump Inc                                               Defendant   GOAill, Julia              Hawkins Parnell Thackston & Young LLP - San Francisco
149    Viking Pump Inc                                               Defendant   Ulloa. Edward              Hawkins Parnell DiaLkston & Young LLP - San Francesco
150.   Viking Pump Inc                                               Defendant   Benton, 'Cathleen          Hawkins Parnell Thackston & Young LLP - San Francisco
151    VIKING PUMP, INC                                              Defendant   Jackson, Gabnel            W F B M LLP (Walsworth)
152.   Warren Pumps Inc                                              Defendant   Piet:rykowski, Michael J   Gordon & Rees-San Francisco
153    Warren Pumps Inc                                              Defendant   Scadden, James             Gordon & Rees-San Franusco
154.   WARREN PUMPS, LLC                                             Defendant   Cunningham, James          Tucker Ellis LLP-San Francisco
155    Weir Valves & Controls USA lag                                Defendant   Karina, Mark S             Becherer Kamen & Schwedoer-Emennille
156.   Weir Valves & Controls USA Inc                                Defendant   Kapp, Lysls James          Becherer Karmen & Schweitzer-Emeryville
157    Weir Valves & Controls USA Inc                                Defendant   Young, Cation              gatherer Kannelt & Schweitzer-Emeryville
158.   Weir Valves & Controls USA Inc                                Defendant   Bergstrom, Emily D         Becherer Kennett & Schweitzer-Emeryville
159    Wm Powell Co                                                  Defendant   No Answer on File          Firm FBD
160.   YORK INTERNATIONAL CORP                                       Defendant   Bailey, Michael H          Bailey, Michael H Esq
161    YORK INTERNATIONAL CORP                                       Defendant   Lowe, Derack. S            Baker Keener S. Nahra
162.   ZURN INDUSTRIES LLC                                           Defendant   Minasian, Suzann L         Foley & Mansfield PLLP-Los Angeles
163    ZURN INDUSTFUES. Lir                                          Defendant   Ameele Kmds                Foley & Mansfield PLIP-Los Angeles
164.   Zum Industries LLC                                            Defendant   Yuen, Nicole Brown         Foley & Mansfield PLLP-Oakland




                                                                                                                                                            000023
